Case 18-34214-bjh11 Doc 125 Filed 07/18/19          Entered 07/18/19 17:12:06        Page 1 of 2



Eric A. Liepins
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
Ph. (972) 991-5591
Fax (972) 991-5788

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



IN RE                                        §
                                             §
NOBLE REY BREWING CO, LLC                    §      CASE 18-34214-11
                                             §
        DEBTOR                               §


                             CERTIFICATE OF NO OBJECTION


       I hereby certify that no objections to the Application for Compensation for Accountant for
Debtor have been filed or record or received by me as counsel for the Debtor.

                                             Respectfully submitted,




                                             __/s/ Eric Liepins________
                                             ERIC A. LIEPINS
                                             ERIC A. LIEPINS, P.C.
                                             12770 Coit Road
                                             Suite 1100
                                             Dallas, Texas 75251
                                              (972) 991-5591
                                              (972) 991-5788 - telecopier

                                             PROPOSED ATTORNEYS FOR DEBTOR
Case 18-34214-bjh11 Doc 125 Filed 07/18/19   Entered 07/18/19 17:12:06   Page 2 of 2
